DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: tetrahydropyridazine and alkyl are misspelled throughout the specification as tetrahydropyridizin and aklyl.  Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires claims to be numbered consecutively.  The instant claims repeat claim number 5.  The first five claims numbered 1-5 are correct.  Misnumbered claims 5-20 have been renumbered as 6-21, and claims that depend from these claims are also corrected to the new claim numbering.
Original claims 1 and 5 and renumbered claims 8-9, 12-13, 16-17 and 19 are objected to because of the following informalities:  tetrahydropyridazine and tetrahydropyridazine-3-carboxylic acid are misspelled as tetrahydropyridizin and tetrahydropyridizine-3-carboxylic acid.  Also, renumbered claims 13 and 16-17 misspelled alkyl as aklyl.  Appropriate correction is required.
It is noted that the title of the invention correctly spells tetrahydropyridazine once, but also includes tetrahydropyridizin.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Original claim 1 and renumbered claims 8-9, 12-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Original claim 1 and the instant specification define THP as tetrahydropyridazine.  Original claim 1 recites applying tetrahydropyridazine carboxylic acid (THP carboxylic acid) and derivatives and salts thereof to a plant.  Original claim 4 states that THP is applied to the plant, which is different from applying THP carboxylic acid according to claim 1 to the plant.  It is unclear if the claim intends to state that the THP carboxylic acid is applied by folia application and/or seed treatment, or if the claim intends to state that THP is applied by folia application and/or seed treatment.
Renumbered claims 8-9, 12-13 and 16 recite the limitation "the at least one of 6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylic acid or 6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylate salt".  There is insufficient antecedent basis for this limitation in the claim.  Instant claims 1 and 4 do not recite applying to the plant “at least one” of the tetrahydropyridazine carboxylic acid compounds, nor do the claims recite “6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylic acid or 6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylate salt”.
Renumbered claims 9 and 13 recite “adding 1-methyl to the at least one of…” and “adding 1-alkyl to the at least one of…”.  It appears that the claims are intended to be dependent from original claim 5.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Renumbered claims 9, 12-13 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 9 and 13 recite “adding 1-methyl to the at least one of 6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylic acid or 6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylate salt” and “adding 1-alkyl to the at least one of 6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylic acid or 6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylate salt”  It appears that the claims are intended to be dependent from claim 5, which recites “6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylic acid or 6-oxo-1,4,5,6-tetrahydropyridizin-3-carboxylate salt”.  However, claims 9, 12-13 and 16 are drawn to compounds that are not within the scope of claim 5 since the compounds are now substituted with a methyl or alkyl group at the 1-nitrogen.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (RSC Advances, 2019).
Instant claim 1 is drawn to a method for improving plant performance comprising applying tetrahydropyridazine carboxylic acid and derivatives and salts thereof to a plant to enable an increase in performance in the plant to include its harvestable yield over that of untreated plants.
Instant claims 2-3 are drawn to specific improvements.
Instant claim 4 is drawn to applying the compound to folia and or the seed, wherein the compound is in the form of a solution, suspension, powder, spray or coating.
Shi et al. disclose 3(2H)-pyridazinone compounds as plant activators in crop protection (Abstract).  Shi et al. disclose several compounds that are derivatives of the lead compound 8 (Figure 2).  Shi et al. disclose solutions of the compounds were applied to plants for in vivo tests (Supplementary Material, pg. 7, para. 11).
The compounds according to Shi et al. are derivatives of tetrahydropyridazine carboxylic acid since they share the common ring structure and a 6-oxo group and 3-carboxylic acid or ester group.
Regarding the improvements recited in instant claims 2-3, Shi et al. disclose application of derivatives of tetrahydropyridazine carboxylic acid to cucumber, tomato and chili seedlings wherein test solutions were sprayed onto the plants, which is within the scope of the instant invention.  The instant specification teaches that application of a claimed compound to pepper plants at 3-4 leaf stage yielded improved root and shoot biomass and improved dry weight (Example 2).  Shi et al. disclose application of their compounds to chili, which is a variety of pepper, at the 4 leaf stage.  Therefore, in the absence of evidence to the contrary, the method according to Shi et al. would inherently improve root and shoot biomass as well as improve dry weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Original claim 5 and renumbered claims 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (RSC Advances, 2019) as applied to claims 1-4 above, further in view of Rueda et al. (Environmental Engineering Science, 2015).
The teachings of Shi et al. are discussed above and incorporated herein by reference.
Original claim 5 and renumbered claims 8-9, 12-13, 16-17 and 20 are drawn to a method for improving plant performance comprising contacting a plant with at least one of 6-oxo-1,4,5,6-tetrahydropyridazine-3-carboxylic acid, 6-oxo-1,4,5,6-tetrahydropyridazine-3-carboxylic salt, 1-alkyl-6-oxo-1,4,5,6-tetrahydropyridazine-3-carboxylic acid, and 1-alkyl-6-oxo-1,4,5,6-tetrahydropyridazine-3-carboxylic salt to enable an increase in performance of the plant over that of untreated plants by increasing at least one listed property.
Shi et al. teach pyridazine-3-carboxylic acid derivatives as plant activators, but do not explicitly disclose the instantly claimed compounds.
Rueda et al. teach 6-oxo-1,4,5,6-tetrahydropyridazinecarboxylic acid and 1-methyl-6-oxo-1,4,5,6-tetrahydropyridazinecarboxylic acid compounds (pg. 154, col. 1, para. 5).
Shi et al. teach that 3(2H)-pyridazinone derivatives are potentially scaffolds for plant activators.  The compounds 6-oxo-1,4,5,6-tetrahydropyridazinecarboxylic acid and 1-methyl-6-oxo-1,4,5,6-tetrahydropyridazinecarboxylic acid are structurally similar to the compounds according to Shi et al. as they have the pyridazine core, 6-oxo substituent, and 3-carboxylic acid substituent.
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date to select other structurally similar pyridazinone compounds for use as plant activators according to Shi et al.  
Original claim 5 and renumbered claims 6-7, 10-11, 14-15 and 17-19 recite specific improvements in plant performance.
Shi et al. teach that the pyridazine-3-carboxylic acid derivatives are plant activators.  Application of the compounds according to Shi et al. and the compounds according to Rueda et al. would necessarily act as plant activators and result in improvement in plant performance, including the plant performances instantly claimed.
Renumbered claim 20 states that the compound is applied as a solution, a suspension or a powder.
 Shi et al. teach solutions of the compounds were applied to plants for in vivo tests (Supplementary Material, pg. 7, para. 11).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616